Bleckley and Jackson, Judges,
concurring.
As the mortgagee was dead, and her estate unrepresented, at the passage of the limitation act of 1869, there may be good reason for not applying the very letter of that act to the case. But leaving the letter, and following the spirit and equity of the act, the proceeding is still effectually barred. The Code itself does not indulge an unrepresented estate longer than five years: See section 2928. As all suspensions of the limitation laws ceased on the 21st of'July, 1868, this five years indulgence terminated on the 21st of July, 1873. Now, let the period of time allowed by the act of 1869, to-wit: nine months and fifteen days, be added, and the suit should have been brought, at farthest, by the 6th of May, 1874; whereas, it was not brought until November, 1874. The proposition that rules the case, as we think, is this: In order that the want of representation of the creditor’s estate may prevent the bar prescribed by the act of 1869 from attaching, it must at least appear that suit was brought within nine months and fifteen days after the five years’ indulgence expired which the Code grants to unrepresented estates: See 50 Georgia, 382; Taylor vs. Jacoway, 54 Ibid., 500; Simmons vs. Moseley, July term, 1875.